Citation Nr: 0806208	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  00-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
psychiatric disability, including schizophrenia.

2.  Entitlement to service connection for a psychiatric 
disability, including schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in March 2001, 
September 2003 and April 2006 to cure procedural defects.

The issue of entitlement to service connection for a 
psychiatric disability, including schizophrenia, under a 
merits analysis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by a 
March 1977 Board decision; the veteran did not initiate an 
appeal from that determination.

2.  Evidence that bears directly and substantially upon the 
issue of entitlement to service connection for a psychiatric 
disability, including schizophrenia, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fully decide the merits of the claim has been 
received since the March 1977 Board decision.


CONCLUSIONS OF LAW

1.  The March 1977 Board decision, which denied entitlement 
to service connection for schizophrenia, is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the 
March 1977 Board decision denying service connection for 
schizophrenia; and thus, the claim for service connection for 
a psychiatric disability, including schizophrenia, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for schizophrenia was denied by 
the Board in a March 1977 decision because there was no 
evidence of a neuropsychiatric disorder in service or within 
one year of service.  The veteran was notified of this 
decision, but did not initiate an appeal.  Under the 
circumstances, the Board finds that the March 1977 Board 
decision became final.  38 U.S.C.A. § 7104.  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation. See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
amended.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case as the 
veteran's current attempt to reopen the claim of entitlement 
to service connection for a psychiatric disability was 
received in April 1999.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  It appears that the RO 
has not reopened the veteran's claim.  Nevertheless, the 
Board is not bound by the RO's determination and must 
conclude whether new and material evidence has been received 
to reopen the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

Additional evidence associated with the claims file since the 
March 1977 Board decision consisted of the following: private 
treatment records, VA treatment records, additional service 
medical records, and civil service employment records.  
Private and VA treatment records simply showed continuing 
treatment for psychiatric problems, but they do not show that 
the veteran's disability manifested in service.  Further, the 
additional service medical records include a line of duty 
determination concerning an injury to the left hand and 
November 1951 treatment notes about abdomen pain and a dental 
appointment.  Thus, these records are not relevant to the 
instant claim.  

However, significantly, the civil service employment records 
include a March 1975 Superior Officer's Statement, which 
indicated that upon investigation, it was found that the 
veteran had his psychiatric problems while in active service.  
This evidence is new as it was not of record at the time of 
the prior final Board decision and it is material because it 
relates to the fact as whether or not the veteran had any 
mental disorder while in service.  

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for a 
psychiatric disability, including schizophrenia; is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim of entitlement to service 
connection for a psychiatric disability, including 
schizophrenia, is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

The claim for entitlement to service connection for 
psychiatric disability, including schizophrenia, has been 
reopened.  The appeal is granted to that extent, subject to 
the directions set forth in the remand section of this 
decision.


REMAND

Given that the civil employment superior officer's statement 
indicated that the veteran had a psychiatric disability while 
in service, the Board finds that a VA examination is 
necessary to determine the nature, extent and etiology of any 
currently manifested acquired psychiatric disability in order 
to meet the requirements of 38 C.F.R. § 3.159(c)(4).  See 
McLendon v. Nicholson, 20 Vet.App. 79 (2006)

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination.   The claims folder is to be 
made available to the examiner for review 
in connection with the examination.  All 
tests deemed necessary by the examiner 
are to be performed.  All psychiatric 
diagnoses should be clearly reported.  
After examining the veteran and reviewing 
the claims file, the examiner should 
specifically express an opinion as to the 
date of onset and etiology of any current 
acquired psychiatric disorder.  
Specifically, the examiner should address 
the nature of any current acquired 
psychiatric disability and offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that any such current 
acquired psychiatric disability is 
related to service.
 
2.  After completion of the above, the 
issue on appeal should be readjudicated.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


